OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS
                                     AUSTIN




Honorable J. 8. O'Neall
County kttormy
sulaher County
Tolls, Taxes
Dear Sir;




         Your lsttor of rm3
this deprtwat on the abws

                                                     aOuatie8,
                                                    I have 8nauera4
                                                     be aura ot aa




                                 t now runs U3 all la Randall
                                 slag rua on bleek llas rhiah
                                  yarb tmlarrtbe north kae 02
                                 on the 'mmlrhline or Ratoaal.1.
          *Xt is de&red to leave 1% 418It ir, ae to
    looation, bet to row a road dirrtrfottaking 6QW
    tire mile8 off the muth ~14s of Randall Couatf and
    tb 8tUW 0rf the nOfib lm     Of $~i8h6r, @2&dthe
    balaaos beta& in Amatrea$   Cbnntf to htW0 mid
    Arnstroag  Couaty take ear@ of that. A plat of pro-
    pose4    road    herewith.
Honorable       if. Ii.   O*PeaZl,   Fege 13


                *Art.     778a,   pr0riae8;

           **That, pursuantto lu th o r lty
                                          oonfermd by
     Seotion 58, OS Article 8, of ths Conatltutlon,any
     number or adjolnlngcounties are hereby empowers6
     and authorizedto Iaau~ bonds in any amount not to
     aroead 060-r0urth or the la a ea a ed
                                         valuation or the
     real property of the territory  Inoludod within auoh
     oountI88,end to lary and colleot‘annually   ad valorem
     taxes to pay the interest otisuch bonds and to pro-
     vlda a ainking fund for rsdemptioa thereof, for the
     purpose of the oonatruotlon,malntenancoand opera-
     tion of Jnacadamiced,grateled or pavod roads and
     turnplkaa,or in a%d tharoof. The phrase *any nuaber
     of a&doininR oountloa*aa ursd In this Aot shall ba
     conatruad to maan two or more counties coatIguouato
     each other.' (Acts 1931, 40th Log. 1st C. 3. P. t18
     oh. 601
          “I am unable to rind the above pU66tiOn ape-.
     oirloallypassed on but the 0888 or T. k P. Ry. Co.
     vs. State 4S S~-S-6tSwhich was roveraod    and ronbond
     by the 8upromo Court (68 .8W-8-81) IWIU to audaln
     the ~gsatioa that 8914 atatuta     oon~arna dlatrlata
     r0nua by whole aountiea ana does warrant the form-
     tion of anmller road dlatrlota as de#Pred.~

          wI hand you plat ol the proposad-r&ad and road
     district and  411 thaak you.tor your early answer
     since the coamltteoabove rUarrad to am very anxloua
     to know the r lght anawar~
          *iSavIngexpresseda doubt as to the present law
     authorlzinggauoh rcwl dIatriot f ha% requested them
     to await your reply before oIroulatInga petition.
          -xi your aaawar Is nadgatIv*,thsn'would you aug-
     gaat any other route than a lp~oial‘aot of the logla-
     laturo, authorizing such read dlstrlct.”
          IlouseBill No. 91, (&tlol~:P778a-778p, Iacluaive,
Vernon*s Annotated Cl~il Statutes)Acts  o$ the 40th %!@ala-
ture, 1st Called .~eclaion,
                          1987, Is an ActiauthorIzIngtha
creation or road dlstrlota oomprlslng two.or mcr.eadjoIning
Honorabl6 J. 8. O*N6all,   Faga S



oountlsr pursuant to Section 68, Article 8 OS the Conatltu-
tlon; prsacrlblngtha method for the orgadnatlon al such dla-
Q-lots.;authorltlng such distriota to vote and Issue bonds ter
road bullding and maintsnanoe purpoaeaJ requiring auoh dIatrIota
to at&o In general term the road or rosda to ba oonatruoted,
sne tha amount and portion to sach rood from th6 proceeds or the
sale oS bon&at authorizingsuch dlatriota to purchase or take
aer Improved roads already constructedby any county or road
district Included-therein;proYIdlcg for the salactionof a
treasury or depositoryfor suob dIatrIot, enaoting provlaIona
Inoldent and nsoeaaary to the subject and purpose of the Act;
providing that if any portion of the Act should be held unoon-
atltutlonalthe re~alndsr.aballnot be InvalId, and deolarlag
aa 0mer:genoy.
           ft will bs noted that Section 1 or the above ntentloaad
Act (Art1016 778a) providea that "The phrase *any number of Ad-
 jqInIng countkes*aa~uaad ln this Lot, ahall $6 construed to
mean *two or more countiaa contiguousto each other.** Apparently
it  was contemplatedb9 the Legislature that when any number of
adjoini~ counties created a road dlatrlct-as prodat in th6
above mentlonsd.Acttha whole, or rather all of the county or
each adjoining county participetingtherein was.to be inoiua64
and no prwlalon waa'amde shore a portion of two or amro,dlff6r-
ent a4 ol.nIngcountl6a could oreate a district under th6 Aot,  OF
a por$ion of one county and all of another or more counties
oould oreate a dlatriot but oalytvo or more adjolnlng oountfoa
where all ot each OopntY VJM Included could or6ate .a.diatrict
under the Aqt.
         Arter carefullyoonalaarlngthe Aot,as a whole, we
roapeotfullyanswer the above stat& question in the nsgatlra.
           We have carefully oonaldered  the case of &ate la. Tax-
as h P. R9. CO., et al, U$ 6. W. (84) 81, which Is referred to
In your 16tter and are of the opinion that thle oaae does not
apeoIrIoollypass upon the qu6stIon hsrc involved. The only
quoation In this cash was sihsther  or not th6 Leglslaturs had
,&ten authority to road dlatrlots,ocmpoae~ of two or mom oonn-
ties, to levy and collect a bond tax on rolling stook and Intan-
gible aaeets of a railroad, In aooordsnoewith the oaluatioaMd6,
es preacrIvaC by law, and duly spportfoneU to a county, aa such,
Honorable J. H. O'Aeall, Pa@ 4


~hi0h   ‘16 &ra0ti   in the di8trlot.   we hare   reiied   to rind any
oaae whare the oourte hare parrad upon the above 8tatod pueatlon
or a olmllar ques;tlon,However, a8 abort etated, ra are of the
oplnlon that the above msntlonOd statutes do not authorize the
areatlon or a mad dlstrlot from part8 ot two or more oontlguoua
oouutier.

                                              Tours very truly
APPROVED    DEC. 12, 19U
/E/ ororer %llere
FIRST AfSISTANT
ATTORWiCYG ERERhL
AW:R8



‘APFROVBD   OPIHION GC+&ITTEE~BTB.U.B. CFfAfR#AB.